

Exhibit 10.16


VIEWSONIC CORPORATION
SUMMARY OF TERMS
2005 NON-EMPLOYEE DIRECTOR CASH COMPENSATION POLICY




The non-employee members of ViewSonic Corporation’s Board of Directors shall
receive a retainer fee of $30,000 per annum and shall also be reimbursed for
travel, lodging and other reasonable expenses incurred in attending Board of
Directors or committee meetings. In addition, the chairman of each committee
shall receive a retainer fee of $10,000 per annum and each committee member
shall receive a retainer fee of $3,000 per annum.
